DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Species 1 (Figs. 1A-2C) in the reply filed on 09/03/21 is acknowledged.
Applicant believes that claims 6-7 are belonging to non-elected species Figs. 3A-5.  Examiner finds that an embodiment of the Figs. 1A-1B describes a thermoelectric cooling device therein; wherein the limitation thermoelectric cooling device contains in claims 6-7.  Therefore, claims 6-7 are to be examined in this office action.  However, if the limitation “thermoelectric cooling system” is to be removed in the future, then the claims 6-7 will be withdrawn from further consideration. 
Currently, claims 1-11, 13-15 are being examined in this current office action. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Section 33(a) of the America Invents Act reads as follows:  
Notwithstanding any other provision of law, no patent may issue on a claim directed to or encompassing a human organism.  

Claims 1-10 are rejected under 35 U.S.C. 101 and section 33(a) of the America Invents Act as being directed to or encompassing a human organism.  See also Animals - Patentability, 1077 Off. Gaz. Pat. Office 24 (April 21, 1987) (indicating that human organisms are excluded from the scope of patentable subject matter under 35 U.S.C. 101).  
. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The limitation “a cooling system having a target tissue contacting cooling element configured to have a temperature ranging from 0 to -30oC” in claim 1 is vague.   It is unclear to Examiner that which element is referring to “a target tissue” in the cooling system.  It is unclear to Examiner that how is the target tissue being contacted with cooling element.  It is unclear to Examiner that which element (i.e. a (whole unit) of the cooling system or a target tissue or only a cooling element) is configured to have a temperature ranging from 0 to -30oC? Which element (i.e., a cooling tip 105, a Peltier modules 111, or an inner/cold arm 110) is considered as “cooling element”?

The limitation “wherein the device is configured to be employed in a method of treating a subject for an ocular disease” in claim 10 is vague.  It is noted that claim 10 is a device claim.  However, it is unclear to Examiner that the limitation is whether described as a device claim or a method claim.  Furthermore, in the case that the limitation above is a method claim, there is no method step included in the claim 10. 


Claim 11 recites the limitation "the ocular tissue site" in line 3.  There is insufficient antecedent basis for this limitation in the claim.  It is noted that the limitation “an ocular tissue site” in line 1 is preamble limitation and is not considered as a positive limitation.  Therefore, the limitation “the ocular tissue site” is suggested to change as --- an ocular tissue site ---.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim(s) 1-11 & 13-15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Besirli et al. (US 2016/0279350).
Applicant has provided evidence in this file showing that the claimed invention and the subject matter disclosed in the prior art reference were owned by, or subject to an obligation of assignment to, the same entity as common assignee not later than the effective filing date of the claimed invention, or the subject matter disclosed in the prior art reference was developed and the claimed invention was made by, or on behalf of one or more parties to a joint research agreement in effect not later than the effective filing date of the claimed invention. However, although reference Besirli et al. US ‘350 has been excepted as 
Applicant may rely on the exception under 35 U.S.C. 102(b)(1)(A) to overcome this rejection under 35 U.S.C. 102(a)(1) by a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application, and is therefore not prior art under 35 U.S.C. 102(a)(1).  Alternatively, applicant may rely on the exception under 35 U.S.C. 102(b)(1)(B) by providing evidence of a prior public disclosure via an affidavit or declaration under  37 CFR 1.130(b).
Regarding claim 1, as best as understood, Besirli discloses a device 10 for producing anesthesia or analgesia at an ocular tissue site, the device comprising: a cooling system 24, in Fig. 2, includes a cooling element 26 contacting a target tissue of a patient; wherein the cooling system (or the cooling element 16) is configured to have a temperature ranging from 0 to -30°C for an application time of 30 seconds or less, para [0035].  
Regarding claims 2-5, wherein the cooling element is configured to have a temperature ranging from -5 to -20°C, (para [0035] states that the temperature in the range of 5 to -50°C, or 5 to -90°C);  wherein the application time ranges from 5 to 30 seconds (para [0035] states that amount of time about 1-60 seconds).  Therefore, Besirli also discloses that the application time ranges from 10 to 20 seconds, as required in claim 4; wherein the cooling element is configured to have a temperature of about -10 °C for an application time of about 10 seconds, as required in claim 5.  
Regarding claim 6, wherein the cooling system is selected from the group consisting of: a thermoelectric cooling system, a liquid evaporation cooling system, a solid sublimation cooling systems, a solid melting cooling system, a Joule-Thompson cooling system, a thermodynamic cycle cooling system, an endothermic reaction cooling system and a low-temperature substance cooling system, para [0012, 0035].  
Regarding claim 7, wherein the cooling system comprises a thermoelectric cooling system 24, para [0030, 0036].  
Regarding claims 8-9, wherein the cooling element includes an ocular tissue contacting surface having an area ranging from 3 to 60 mm2, or from 12 to 40 mm2 (para [0046], a central cooling portion 62 of cold tip 26 defines an area of approximately 10 mm2 to 900 mm2).
Regarding claim 10, wherein the device 10 is configured to be used to treat a subject for an ocular disease.  
Regarding claim 11, Besirli discloses a method of producing anesthesia or analgesia at an ocular tissue site of a subject, the method comprising: contacting the ocular tissue site, para [0047] with a cooling element 26 having a temperature ranging from 0 to -30 °C for an application time of 30 seconds or less so as to produce anesthesia or analgesia at the ocular tissue site, para [0035].  
Regarding claim 13, wherein the method is employed in a method for treating the subject for an ocular disease.  
Regarding claim 14, wherein the method further comprises administering a therapeutic agent to the subject via the ocular tissue site, para [0031].  
Regarding claim 15, wherein the subject is a human.

Claims 1-5 & 10-11, 13-15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Shock (US 3,942,519).
Regarding claim 1, as best as understood, Shock discloses a device for producing anesthesia or analgesia at an ocular tissue site, the device comprising: a cooling system, in Figs. 1 & 6A-6C, having cooling element 134 contacting a target tissue 102; wherein the cooling system configured to have a temperature ranging from 0 to -30 °C (e.g. -50°C = -45.6°C; or -40°F = - 40°C, col. 11, lines 64-68) for an application time of 30 seconds or less (e.g. up to 30 second, col. 11, lines 47-51).  
Regarding claim 2, wherein the cooling element is configured to have a temperature ranging from -5 to -20 C (e.g. within the ranges of -50°C = -45.6°C; or -40°F = - 40°C, col. 11, lines 64-68).  
Regarding claims 3-4, wherein the application time ranges from 5 to 30 seconds, as required in claim 3, and from 10-20 seconds, as required in claim 4.  In this case, Shock discloses that the application time up to 30 seconds, col. 11, lines 47-51.  In other words, the application time in Shock is within the period of time as required in the claimed invention.  
Regarding claim 5, wherein the cooling element is configured to have a temperature of about -10 °C ((e.g. within the ranges of -50°C = -45.6°C; or -40°F = - 40°C, col. 11, lines 64-68) for an application time of about 10 seconds (e.g. up to 30 second, col. 11, lines 47-51).  
Regarding claim 10, as best as understood, wherein the device is configured to be employed in a method of treating a subject for an ocular disease (cataract removal).  
Regarding claim 11, Shock discloses a method of producing anesthesia or analgesia at an ocular tissue site of a subject, the method comprising: contacting the ocular tissue site 102 (Figs. 6A-6C) with a cooling element 135 having a temperature ranging from 0 to -30 °C (e.g. -50°C = -45.6°C; or -40°F = - 40°C, col. 11, lines 64-68) for an application time of 30 seconds or less (e.g. up to 30 second, col. 11, lines 47-51) so as to produce anesthesia or analgesia at the ocular tissue site.  
Regarding claim 13, wherein the method is employed in a method for treating the subject for an ocular disease (cataract removal).  
Regarding claim 14, wherein the method further comprises administering a therapeutic agent 22 to the subject via the ocular tissue site, Fig. 10.  
Regarding claim 15, wherein the subject is a human, see abstract.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 6-7 are rejected under 35 U.S.C. 103 as being unpatentable over Shock (US 3,942,519) in view of Hed (US 5,139,496).
Shock discloses all the claimed subject matter as required in the claimed invention. except for wherein the cooling system is selected from the group consisting of: a thermoelectric cooling system, a liquid evaporation cooling system, a solid sublimation cooling systems, a solid melting cooling system, a Joule-Thompson cooling system, a thermodynamic cycle cooling system, an endothermic reaction cooling system and a low-temperature substance cooling system.  
It is well-known in the art that the cooling system can be selected to one of the system above for maintaining of the temperature of the cryogenic probe.
Similarly, Hed discloses a freeze catheter/probe system comprising: a cooling system includes a cooling element (located inside the catheter 10, in Fig. 1; or elements 141 & 142 in Fig. 6A-6B); wherein the cooling system is selected from the group of a thermoelectric cooling system, Figs. 6A-6B, col. 12, line 7-col. 13, and line 18.
Since Shock and Hed are both from the same field of endeavor (e.g. ultrasonic freeze catheter/probe), the purpose disclosed by Hed would have been recognized in the pertinent art of Shock.
It would have been obvious to one of ordinary skill in the art, prior to the effective filling date of the claimed invention to modify the device of Shock with providing cooling system of a freeze probe formed of a thermoelectric cooling system, as taught by Hed, in order to freeze the probe in desired temperature quickly. 

Claims 8-9 are rejected under 35 U.S.C. 103 as being unpatentable over Shock (US 3,942,519).
Shock discloses all the claimed subject matter as required except for the limitation that wherein the cooling element includes an ocular tissue contacting surface having an area ranging from 3 to 60 mm2; or the area ranges from 12 to 40 mm2.  
It would have been obvious to one having ordinary skill in the art, prior to the effective filling date of the claimed invention was made to obtain a contact surface area ranging from 3 to 60 mm2; or the area ranges from 12 to 40 mm2, as listed above, since it has been held that these values of a result effective 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to QUYNH-NHU HOANG VU whose telephone number is (571)272-3228.  The examiner can normally be reached on M-F 7:30 am-4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhisma Mehta can be reached on 571-272-3383.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Quynh-Nhu H. Vu/
Quynh-Nhu H Vu
Primary Examiner, Art Unit 3783